852 F.2d 503
Fed. Sec. L. Rep.  P 93,980Gerald M. HOCKING, Plaintiff-Appellant,v.Maylee DUBOIS and Vitousek & Dick Realtors, Inc., a Hawaiicorporation, Defendants-Appellees.
No. 85-1932.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1988.

Prior report:  839 F.2d 560.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, and TROTT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.